NICHOLAS M. WOOLDRIDGE
Nevada State Bar No. 8732
WOOLDRIDGE LAW, LTD.
400 South 7th Street, 4th Floor
Las Vegas, NV 89101
Telephone: (702) 330-4645
Facsimile: (702) 359-8494
nicholas@wooldridgelawlv.com
Attorney for Defendant


                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF NEVADA

UNITED STATES OF AMERICA,                              :   Case No. 2:19-mj-00950-NJK
                                                       :
               Plaintiff,                              :
                                                       :
               v.                                      :       STIPULATION TO
                                                       :       CONTINUE
ALLEN MILLER,                                          :
                                                       :
               Defendant.                              :

       IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

Trutanich, United States Attorney, and Bianca R. Pucci, Assistant United States Attorney,

counsel for the United States of America                              Government         and Nicholas

Wooldridge, Wooldridge Law Ltd., counsel for Allen Miller                 Defendant

     Parties    that the preliminary hearing currently scheduled February 4, 2020, be vacated and

set to a date and time convenient for this court but no earlier than thirty (30) days.
      The Stipulation is entered into for the following reasons:

      1.      The additional time requested herein is not sought for purposes of delay, but to

   permit counsel for the defendant to review discovery and conduct investigation in this case in

   order to determine whether there are any issues that must be litigated and whether the case

   will ultimately go to preliminary hearing or will be resolved through negotiations.

      2.      The defendant is incarcerated and does not object to the continuance.

      3.      The parties agree to the continuance.

      4.      The additional time requested herein is not sought for purposes of delay, but

   merely to allow counsel for defendant sufficient time within which to be able to effectively

   and complete investigation of the discovery materials provided.

      5.      Denial of this request for continuance would waste limited judicial resources, and

   deny counsel for the defendant sufficient time to effectively represent the defendant.

      6.      Additionally, denial of this request for continuance could result in a miscarriage

   of justice. The additional time requested by this stipulation is excludable in computing the

   time within which the trial herein must commence pursuant to the Federal Rules of Criminal

   Procedure 5.1(d), the Speedy Trial Act, § 3161(h)(7)(A), considering the factors under Title

   18, United States Code §§ 3161(h)(7)(B).

      This is the Second Stipulation to continue filed herein.

DATED: February 3, 2020

WOOLDRIDGE LAW, LTD.                                  NICHOLAS A. TRUTANICH

                                                      United States Attorney


By__/s/_Nicholas M. Wooldridge                        By_/s/ Bianca R. Pucci__________
NICHOLAS M. WOOLDRIDGE                                Bianca R. Pucci
Counsel for Defendant                                 Assistant United States Attorney
                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA

UNITED STATES OF AMERICA,                               :   Case No. 2:19-mj-00950-NJK
                                                        :
                Plaintiff,                              :
                                                        :      ORDER ON
                v.                                      :      STIPULATION TO
                                                        :      CONTINUE
ALLEN MILLER,                                           :
                                                        :
                Defendant.                              :


                                      FINDINGS OF FACT

       Based on the pending Stipulation of counsel, and good cause appearing therefore, the

Court finds that:

       1.       Counsel for the defendant needs additional time to review discovery and conduct

investigation in this case in order to determine whether there are any issues that must be litigated

and whether the case will ultimately go to preliminary hearing or will be resolved through

negotiations.

       2.       The defendant does not object to the continuance.

       3.       The parties agree to the continuance.

       4.       The additional time requested herein is not sought for purposes of delay.

Denial of this request for continuance would waste limited judicial resources, and deny counsel

for the defendant sufficient time to effectively represent the defendant

       5.       Additionally, denial of this request for continuance could result in a miscarriage

of justice. The additional time requested by this Stipulation is excusable in computing the time

within which the trial herein must commence pursuant to the Federal Rules of Criminal

Procedure 5.1(d), and the Speedy Trial Act, Title 18, United States Code, Section 3161(h)(7)(A),
considering the factors under Title 18, United States Code, Section 3161(h)(7)(B)(i), (iv).

                                     CONCLUSIONS OF LAW

        The ends of justice served by granting said continuance outweigh the best interest of the

public and the defendant in a speedy trial, since the failure to grant said continuance would be

likely to result in a miscarriage of justice.

        The continuance sought herein is excusable under the Federal Rules of Criminal

Procedure 5.1(d), and the Speedy Trial Act, title 18, United States Code, Section § 3161

(h)(7)(A), when the considering the factors under Title 18, United States Code, §

3161(h)(7)(B)(i), (iv).

                                                ORDER

        IT IS THEREFORE ORDERED that the preliminary hearing is continued to

March 10, 2020,
__________, 2020.at 4:00 p.m.
                    3rd day of ______________,
        DATED this _____        February       2020.


                                                ____________________________________
                                                UNITED STATES MAGISTRATE JUDGE




                                                 2
